Detailed action
Summary
1. The office action is in response to amendment filed on 7/20/2022.
2. Claims 1-3, 5-13 and 15-20 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 1-3, 5-13 and 15-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…a system controller configured to generate a trigger signal to activate the actuator to generate the open-circuit condition of the electro-mechanical switch, which causes the bypass power switch device to interrupt a fault current associated with a fault event, in response to detection of the arc flash event by the arc flash sensor, wherein: the system controller is configured to control the bypass power switch device for a normal mode of operation, an arc flash reduction mode or both; in the normal mode of operation, the electro-mechanical switch is set in a closed- circuit condition by the system controller, and in the arc flash reduction mode of operation, the electro-mechanical switch 1s set to an open-circuit condition and the bypass power switch device is in an “ON” state.”

Dependent claims 2, 3, 5-7 are allowable by virtue of their dependency.

Regarding claim 8. The prior art fails to teach “…a system controller configured to generate a trigger signal to activate the actuator to generate the open-circuit condition of the electro-mechanical switch, which causes the bypass power switch device to interrupt a fault current associated with a fault event, in response to detection of the arc flash event by the arc flash sensor, wherein the arc flash mitigation device further comprises an electro-mechanical switch device that comprises the electro-mechanical switch, wherein: the electro-mechanical switch device comprises a vacuum interrupter; and the actuator comprises a Thompson coil or piezo-electric actuator connected to the vacuum interrupter.”

Dependent claim 9 is allowable by virtue of their dependency.

Regarding claim 10. The prior art fails to teach “…a system controller configured to generate a trigger signal to activate the actuator to generate the open-circuit condition of the electro-mechanical switch, which causes the bypass power switch device to interrupt a fault current associated with a fault event, in response to detection of the arc flash event by the arc flash sensor, wherein: the system further comprises a plurality of branch circuits downstream of the arc flash mitigation device; each of the branch circuits includes an associated circuit breaker; each of the circuit breakers is configured to open upon detection of a rated fault current; each of the circuit breakers is configured to, after opening in response to detection of the rated fault current, send a reclose signal to the system controller; and the system controller is further configured to, upon receipt of a reclose signal from a circuit breaker: determine whether the arc flash event occurred downstream of the circuit breaker that sent the reclose signal; and upon confirming that the arc flash event occurred downstream of the circuit breaker that sent the reclose signal, trigger the actuator that causes the electro- mechanical switch to reclose.”

Regarding claim 11. The prior art fails to teach “…wherein the arc flash sensor is in communication with the arc flash mitigation device; triggering, by the arc flash mitigation device, the actuator to open the electro-mechanical switch in the path of least resistance in response to detection of the arc flash event by the arc flash sensor; and interrupting a fault current representative of the detected arc flash event by the bypass power switch device of the arc flash mitigation device, wherein the arc flash sensor comprises a plurality of optical sensors, each of which is associated with a branch circuit to sense an occurrence of illumination representative of the detected arc flash event at the associated branch circuit.”

Dependent claims 12, 13, 15-20 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140217996 PEKER disclose hysteretic current mode control converter with low, medium and high current thresholds.
US 20120105030 Chen disclose control circuit and method for a current mode-controlled power converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838